                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,                                        )
                                                                 )
                Plaintiff,                                       )
     vs.                                                         )
CRISCONI E. DAVIS, JR.                                           ) Case No. 15-00247-01-CR-W-DGK
                                                                 )
                Defendant.                                       )

                   ORDER RELEASING DEFENDANT FROM CUSTODY

        For good cause appearing and on the recommendation of the U.S. Probation Office, it is
ORDERED that the defendant, Crisconi E. Davis Jr., be released from the custody of the U.S. Marshal's
Service on May 26, 2021, at 9:00 a.m. to enter inpatient treatment.




                                                                               /s/ Greg Kays
                                                                      GREG KAYS
                                                             UNITED STATES DISTRICT JUDGE


in Kansas City, Missouri, this                     21st               day of        May        , 2021.




          Case 4:15-cr-00247-DGK Document 66 Filed 05/21/21 Page 1 of 1
